DETAILED ACTION
This Action is responsive to the communication filed on 09/23/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mounting substrate including a mounting electrode and on which the electronic component is mounted; wherein the second electrode is electrically connected to the mounting electrode by solder” in Claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (JP 2003 204081 A), in view of Iwamoto (US 2019/0035701).

Regarding claim 1, Okazaki (see, e.g., FIG. 1, FIG. 2A, FIG. 2B) discloses an electronic component comprising: 
a wiring substrate 12 including a first surface 12a, a second surface 12b opposite to the first surface 12a, a side surface 12c connected to the first surface 12a and the second surface 12b, and a groove portion e.g., recess for 28d formed in the side surface 12c and extending from the first surface 12a to the second surface 12b (Para 0017, Para 0019, Para 0021, Para 0023); 
a first electrode 20a disposed on the first surface 12a along the first surface 12a (Para 0019); 
a second electrode 24d disposed on the second surface 12b along the second surface 12b (Para 0033); 
28d disposed over an entire inner surface of the groove portion e.g., recess for 28d and electrically connected to the first electrode 20a and the second electrode 24d (Para 0033); 
an electronic element 14a disposed on the first surface 12a and electrically connected to the first electrode 20a (Para 0020); and 
a resin portion 26 disposed on the first surface 12a and covering the electronic element 14a and at least a portion of the first electrode 20a (Para 0021); 
Although Okazaki shows substantial features of the claimed invention, Okazaki fails to expressly teach that all edges of the second electrode are spaced apart from the side surface.
Iwamoto (see, e.g., FIG. 1A) teaches that all edges of the electrode 5 are spaced apart from the side surface for the purpose of reducing the amount of conductor layer uncovered on the side surface of the substrate (Para 0019, Para 0032, Para 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second electrode of Okazaki to include all edges of the second electrode being spaced apart from the side surface as described in Iwamoto for the purpose of reducing the amount of conductor layer uncovered on the side surface of the substrate (Para 0033).

Regarding claim 2, although Okazaki shows substantial features of the claimed invention, Okazaki fails to expressly teach that all edges of the first electrode are spaced apart from the side surface.
Iwamoto (see, e.g., FIG. 1A) teaches that all edges of the electrode 5 are spaced apart from the side surface for the purpose of reducing the amount of conductor layer uncovered on the side surface of the substrate (Para 0019, Para 0032, Para 0033).


Regarding claim 4, Okazaki (see, e.g., FIG. 1) teaches that the resin portion 26 is made of an epoxy resin (Para 0021).

Regarding claim 5, Okazaki (see, e.g., FIG. 1) teaches that the first surface 12a has a rectangular shape, and the resin portion 26 extends from one edge to another edge opposite to the one edge in the first surface 12a.

Regarding claim 6, Okazaki (see, e.g., FIG. 1) teaches that the first electrode 20a includes an extending portion extending along an edge of the resin portion 26.

Regarding claim 8, Okazaki (see, e.g., FIG. 1) teaches that the groove portion e.g., recess for 28d is disposed apart from corner portions of the first surface 12a and the second surface 12b.

Regarding claim 9, Okazaki (see, e.g., FIG. 1) teaches that the electronic element 14a is a light-emitting element, and the resin portion 26 includes a lens portion (Para 0020, Para 0021).

Regarding claim 14, Okazaki (see, e.g., FIG. 1) teaches that a mounting substrate (e.g., printed circuit board; not shown) including a mounting electrode [e.g., wiring patterns (electrodes) on printed circuit board; not shown] and on which the electronic component 14a is mounted; wherein the second electrode 24d is electrically connected to the mounting electrode [e.g., wiring patterns (electrodes) on printed circuit board; not shown] by solder (Para 0028).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (JP 2003 204081 A), in view of Iwamoto (US 2019/0035701), and further in view of Kenjo (JP 2016 034092 A).

Regarding claim 3, Okazaki/Iwanoto fail to specify that the radius of the groove portion is 0.5 mm or less (500 µm or less). Kenjo (see, e.g., FIG. 1, FIG. 2), on the other hand, teaches that the radius of the groove portion is 0.5 mm or less (Para 0025). However, differences in radii of the grooves will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such radii difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the radius of the groove, it would have been obvious to one of ordinary skill in the art to use or modify the radius of the groove as described in Kenjo in the device Okazaki through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed radius of the groove or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).



Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kenjo (JP 2016 034092 A), in view of Iwamoto (US 2019/0035701).

Regarding claim 1, Kenjo (see, e.g., FIG. 1, FIG. 2) discloses an electronic component comprising: 
a wiring substrate 11 including a first surface 11a, a second surface 11b opposite to the first surface 11a, a side surface 11c connected to the first surface 11a and the second surface 11b, and a groove portion 11d formed in the side surface 11c and extending from the first surface 11a to the second surface 11b (Para 0022-Para 0024); 
a first electrode 17 disposed on the first surface 11a along the first surface 11a (Para 0033); 
a second electrode 13 disposed on the second surface 11b along the second surface 11b (Para 0030); 
a connection conductor 15 disposed over an entire inner surface of the groove portion 11d and electrically connected to the first electrode 17 and the second electrode 13 (Para 0030, Para 0032); 
an electronic element 1 disposed on the first surface 11a and electrically connected to the first electrode 17 (Para 0017); and 
a resin portion (not shown) disposed on the first surface 11a and covering the electronic element 1 and at least a portion of the first electrode 17 (Para 0017); 
Although Kenjo shows substantial features of the claimed invention, Kenjo fails to expressly teach that all edges of the second electrode are spaced apart from the side surface.
Iwamoto (see, e.g., FIG. 1A) teaches that all edges of the electrode 5 are spaced apart from the side surface for the purpose of reducing the amount of conductor layer uncovered on the side surface of the substrate (Para 0019, Para 0032, Para 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second electrode of Kenjo to include all edges of 

Regarding claim 7, Kenjo (see, e.g., FIG. 1, FIG. 2) teaches that the groove portion 11d is disposed at corner portions of the first surface 11a and the second surface 11b (Para 0023).

Allowable Subject Matter
Claims 10-13 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        01/15/2022